838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorothy MORRIS, Plaintiff-Appellant,v.Larry LESLIE;  Louis Gwizdala, Defendants-Appellees.
No. 87-2020.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed her civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for the appointment of counsel.  Upon review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the report and recommendation of the magistrate, as adopted by the district court, the motion for appointment of counsel is hereby denied and final judgment entered September 30, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.